CASE 0:17-cv-03058-SRN-HB Doc. 215-16 Filed 10/12/20 Page 1 of 12




           EXHIBIT 16
 CASE 0:17-cv-03058-SRN-HB Doc. 215-16 Filed 10/12/20 Page 2 of 12
                      CROSS-EXAMINATION: RYAN FREDIN


 1        with that idea?

 2   A.   I am familiar with that.

 3   Q.   And, in fact, that's what your brother has done?

 4   A.   Okay.   Yes.

 5                  RESPONDENT FREDIN:        Objection; relevance.

 6                  THE COURT:     Overruled.

 7                  RESPONDENT FREDIN:        Grounds, Your Honor?

 8                  THE COURT:     I believe it's relevant.

 9   BY MR. MAYER:

10   Q.   And you testified earlier that you weren't sure of

11        when in 2017 your brother moved to Wisconsin, but you

12        are you sure it was the year 2017; is that right?

13   A.   That is correct.

14   Q.   And you thought that it was, maybe, when it was

15        getting warmer?     Is that what you said?

16   A.   I believe so, yes.

17   Q.   But, you're not sure 100-percent, one way or another?

18   A.   I'm not sure of the exact date.          It was 2017 for

19        sure.

20   Q.   And did Mr. Fredin ever tell you about creating any

21        websites about Ms. Schaefer?

22   A.   Yes, he did.

23   Q.   And what websites were those?

24   A.   I do not know.     I have not viewed them, specifically.

25   Q.   Did he tell you he created any websites about


                         RAMSEY COUNTY DISTRICT COURT
                          November 20, 2018, Page 71
 CASE 0:17-cv-03058-SRN-HB Doc. 215-16 Filed 10/12/20 Page 3 of 12
                      CROSS-EXAMINATION: RYAN FREDIN


 1        Ms. Schaefer?

 2   A.   Yes.

 3   Q.   And did he tell you that he understood that he was

 4        not supposed to be contacting Ms. Schaefer under the

 5        terms of the harassment restraining order?

 6   A.   Yes.   He never, specifically, said that.           He was --

 7        his creation of the websites was under his First

 8        Amendment right to speech.

 9   Q.   And well, I understand that's your conclusion.             But,

10        are you aware that a number judges and courts have

11        evaluated this and have said that there are some

12        exceptions?     Well, I will withdraw that.

13   A.   I believe the First Amendment is inalienable right of

14        any American citizen, correct?

15   Q.   That's right.     But, it -- Well, I don't want to get

16        into debating the finer points of Constitutional law

17        but there are, of course, exceptions.           And one of the

18        exceptions is -- as Mr. Fredin may have told you, um,

19        has been a pretty big focus of his life -- and, well,

20        withdrawn.

21        Do you think -- Did Mr. Fredin tell you every single

22        time that he entered or exited Ramsey County in 2016,

23        2017, and 2018?

24   A.   No.

25   Q.   And so, if he testified earlier that there were times


                        RAMSEY COUNTY DISTRICT COURT
                          November 20, 2018, Page 72
 CASE 0:17-cv-03058-SRN-HB Doc. 215-16 Filed 10/12/20 Page 4 of 12
                     REDIRECT-EXAMINATION: RYAN FREDIN


 1        when he was in Ramsey County, other than just for

 2        court appearances, would you believe that to be true

 3        or untrue?    Would you know that was true or untrue,

 4        rather?

 5   A.   That would probably be true.         I mean, we have

 6        brothers that live in Ramsey County.

 7   Q.   Did Mr. Fredin ever tell you where he was when he

 8        created these websites that you discussed earlier?

 9   A.   He did not.

10   Q.   Do you recall when he told you about these websites?

11   A.   Not specifically.

12   Q.   Is it possible that it could have been in early 2017?

13   A.   It's possible.

14   Q.   But, you're not sure one way or another?

15   A.   I do not have specific knowledge of dates of that.

16                  MR. MAYER:     Okay.

17                  Nothing further.       Thank you.

18                  THE COURT:     Mr. Fredin.

19                         REDIRECT-EXAMINATION

20   BY RESPONDENT FREDIN:

21   Q.   Is it possible that these websites were created by

22        someone else?

23                  MR. MAYER:     Objection -- well, never mind.

24                  Withdrawn, I apologize.

25                  THE COURT:     You can answer.


                        RAMSEY COUNTY DISTRICT COURT
                          November 20, 2018, Page 73
 CASE 0:17-cv-03058-SRN-HB Doc. 215-16 Filed 10/12/20 Page 5 of 12
                     REDIRECT-EXAMINATION: RYAN FREDIN


 1                  THE WITNESS:      It is possible.

 2   BY RESPONDENT FREDIN:

 3   Q.   Is it possible that someone else may have felt

 4        attacked by Catherine Schaefer, because she has

 5        attacked many men, correct?

 6                  MR. MAYER:     Objection; calls for the

 7           witness to speculate, argumentive, and compound

 8           question.

 9                  THE COURT:     What's your question?

10                  RESPONDENT FREDIN:        Did I ever tell you

11           anyone else who may have created the websites?

12                  MR. MAYER:     Objection; hearsay.

13                  THE COURT:     Sustained.

14   BY RESPONDENT FREDIN:

15   Q.   Is it possible that these websites were created prior

16        to November of 2016?

17                  MR. MAYER:     Objection; calls for the

18           witness to speculate.

19                  THE COURT:     Overruled.

20                  You can answer.

21                  THE WITNESS:      It's possible.       I don't know

22           the exact dates, though.

23   BY RESPONDENT FREDIN:

24   Q.   Do you recall me moving to Wisconsin in mid-to-late

25        2016?


                        RAMSEY COUNTY DISTRICT COURT
                         November 20, 2018, Page 74
 CASE 0:17-cv-03058-SRN-HB Doc. 215-16 Filed 10/12/20 Page 6 of 12
                     REDIRECT-EXAMINATION: RYAN FREDIN


 1   A.   I don't remember.

 2   Q.   Did I --

 3                   THE COURT:    Hold on a minute.

 4                   Deputy, I don't know who is in charge, but

 5           will whoever is in charge, please approach.

 6         (WHEREUPON, a brief discussion was held off

 7         the record.)

 8                   THE COURT:    All right.

 9                   Let's -- I hate to do this, but we're going

10           to have to --

11                   We have a Deputy available to transport you

12           until 5:00 p.m.       So, Mr. Fredin, what I am

13           looking at is we need to finish up with this

14           witness in five minutes or less.

15                   RESPONDENT FREDIN:       Okay.

16                   THE COURT:    That means that I need you to

17           finish.     I will give you three or four minutes

18           more.     And then after that, you will get ten

19           minutes apiece to close.

20                   All right?    We're going to be done with by

21           5:00 p.m.

22                   RESPONDENT FREDIN:       Okay.

23                   THE COURT:    Okay.    All right.

24   BY RESPONDENT FREDIN:

25   Q.   Do you recall me working with anyone else in the


                        RAMSEY COUNTY DISTRICT COURT
                         November 20, 2018, Page 75
 CASE 0:17-cv-03058-SRN-HB Doc. 215-16 Filed 10/12/20 Page 7 of 12
                     RECROSS-EXAMINATION: RYAN FREDIN


 1        creation of these alleged websites?

 2   A.   Yes.

 3   Q.   Is it possible that any of the websites that were

 4        created were up for, merely, a day or two?

 5   A.   It's possible.     I think the bigger piece, too, is I

 6        think that you may have lost control, because there

 7        is a third party, and that third party is not me.

 8   Q.   Is it possible that I don't know who that third party

 9        is?

10   A.   I think you know who that third party is.

11   Q.   Have you visited these websites?

12   A.   No.

13   Q.   Do you believe these websites to be active,

14        currently?

15   A.   I don't know.     I haven't visited them.

16                  RESPONDENT FREDIN:        No further questions.

17                  THE COURT:     Recross.

18                          RECROSS-EXAMINATION

19   BY MR. MAYER:

20   Q.   Do you know who this third party is that you and your

21        brother are talking about?

22   A.   I do.

23   Q.   What is his name?

24   A.   Anthony Zappin.

25                  MR. MAYER:     Nothing further.


                        RAMSEY COUNTY DISTRICT COURT
                          November 20, 2018, Page 76
 CASE 0:17-cv-03058-SRN-HB Doc. 215-16 Filed 10/12/20 Page 8 of 12
                FURTHER REDIRECT-EXAMINATION: RYAN FREDIN


 1                   THE COURT:     Mr. Fredin?

 2                     FURTHER REDIRECT-EXAMINATION

 3   BY RESPONDENT FREDIN:

 4   Q.   Is it possible that I have no idea if a website is

 5        created by another person, including the person that

 6        you just mentioned?

 7   A.   It is possible that you would have no clue.

 8   Q.   Could he have created these websites?

 9   A.   He certainly could have.

10   Q.   Did you witness this person creating the websites?

11   A.   No.    I have never, actually, met this person.            I have

12        talked to them over the phone and over texts.              I have

13        never, actually, physically -- I don't even know that

14        that's the person's real name.         I have never seen

15        identification or any proof of whoever that is.

16   Q.   Have you ever seen me creating a website with this

17        person?

18   A.   No.

19   Q.   Have you ever seen me write content, which is shown

20        in the -- Unfortunately, you haven't seen the

21        exhibits -- But, have you seen any of the actual

22        content?

23                   MR. MAYER:     I think we're outside the scope

24              of recross-examination.      I just asked about

25              identity.    I had two questions.


                        RAMSEY COUNTY DISTRICT COURT
                            November 20, 2018, Page 77
 CASE 0:17-cv-03058-SRN-HB Doc. 215-16 Filed 10/12/20 Page 9 of 12
                 FURTHER RECROSS-EXAMINATION: RYAN FREDIN


 1                    THE COURT:     I will allow it.

 2                    THE WITNESS:     Could you restate the

 3              question, please?

 4   BY RESPONDENT FREDIN:

 5   Q.   Have you ever seen me create content for these

 6        websites?

 7   A.   Again, I haven't viewed the websites.           So, I wouldn't

 8        know if the content was that.         I do know of you

 9        sending content to this third party.           And, I mean, I

10        know that that's happened.         I have been copied on

11        some of those e-mails.

12   Q.   Could this person have posted the content without my

13        consent?

14   A.   Certainly could have.

15   Q.   Is this person located in Minnesota?

16   A.   No.

17   Q.   Is this person located in Ramsey County?

18   A.   No.

19   Q.   Is this person located in Pennsylvania?

20   A.   No.

21                    RESPONDENT FREDIN:      No further questions.

22                    MR. MAYER:     Just a couple, if I may?        Do we

23              have time, Your Honor?

24                    THE COURT:     Sure.

25                      FURTHER RECROSS-EXAMINATION


                         RAMSEY COUNTY DISTRICT COURT
                          November 20, 2018, Page 78
 CASE 0:17-cv-03058-SRN-HB Doc. 215-16 Filed 10/12/20 Page 10 of 12
                 FURTHER RECROSS-EXAMINATION: RYAN FREDIN


 1   BY MR. MAYER:

 2   Q.   Now, earlier when you weren't here, your brother

 3        testified that he couldn't remember who the third

 4        person was.     Has your brother told you before that he

 5        knew the identity of this third person?

 6   A.   He introduced me to the third party.

 7   Q.   And based on the information that you were copied on,

 8        how extensive was the communication between your

 9        brother and this third person, Anthony Zappin?

10   A.   Extensive.

11   Q.   And when you say "extensive," do you mean 10

12        messages?     100 messages?     A week?     A month?        A year?

13   A.   I couldn't quantify it.

14   Q.   Is it possible that it has been going for over a year

15        and over a 100 messages?

16   A.   It's possible.

17   Q.   Now, earlier your brother testified that he never

18        sent any content that appeared on a number of

19        websites to Anthony Zappin.         Is it your testimony

20        today --

21                    RESPONDENT FREDIN:      Objection; relevance.

22                    MR. MAYER:    -- that you were copied on

23           messages that he did sent content to

24           Anthony Zappin?

25                    RESPONDENT FREDIN:      Calls for legal


                         RAMSEY COUNTY DISTRICT COURT
                          November 20, 2018, Page 79
 CASE 0:17-cv-03058-SRN-HB Doc. 215-16 Filed 10/12/20 Page 11 of 12
                 FURTHER RECROSS-EXAMINATION: RYAN FREDIN


 1           conclusion.

 2                  THE COURT:      Overruled.

 3                  THE WITNESS:      It wasn't so much as content

 4           -- it was the story of what was happening.               So, I

 5           don't know.      Again, I haven't viewed these

 6           websites.     So, I don't know if it's content.

 7           But, I mean, the narrative of what has happened

 8           to Brock's life was shared with this third party.

 9   BY MR. MAYER:

10   Q.   And those were on e-mails that you have seen

11        personally that you were a party to?

12   A.   Yes.

13   Q.   And at any point, did you brother send any images or

14        screenshots or photos or anything like that to

15        Anthony Zappin on anything that you were contacted on

16        -- or were copied on?       Excuse me.

17   A.   Without reviewing -- I mean, without reviewing

18        e-mails, I wouldn't be able to say affirmatively that

19        they were screenshots or any -- you know, I wouldn't

20        be able to speak, specifically, to the content of

21        those e-mails, other than the subject line that "they

22        have been added."

23                  MR. MAYER:      Thank you.     Nothing further.

24                  THE COURT:      Very briefly.

25                     FURTHER REDIRECT-EXAMINATION


                         RAMSEY COUNTY DISTRICT COURT
                          November 20, 2018, Page 80
 CASE 0:17-cv-03058-SRN-HB Doc. 215-16 Filed 10/12/20 Page 12 of 12
                 FURTHER REDIRECT-EXAMINATION: RYAN FREDIN


 1   BY RESPONDENT FREDIN:

 2   Q.   Has this person, to the best of your knowledge,

 3        created websites about other people?

 4   A.   Yes.

 5   Q.   Is it possible that I would have no idea that they

 6        created or used any content, whatsoever, for these

 7        websites?

 8   A.   Yes.

 9   Q.   Do you believe any communication that you,

10        personally, witnessed was in an effort to harass

11        Ms. Schaefer?

12   A.   No.

13                    RESPONDENT FREDIN:        No further questions.

14                    MR. MAYER:     Nothing.     Thank you.

15                    THE COURT:     All right.

16                    Thank you.     You can step down.

17                    THE WITNESS:     May I stay in the courtroom?

18                    THE COURT:     Yes.   You are going to have to

19              give up your phone if you are going to stay in

20              the courtroom.     All right.

21                    The petitioner is the one seeking the

22              restraining order.

23                    Go ahead, Mr. Mayer.

24                    MR. MAYER:     Thank you, Your Honor.

25                    The question before this Court is whether


                         RAMSEY COUNTY DISTRICT COURT
                          November 20, 2018, Page 81
